UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07288 Franklin Strategic Mortgage Portfolio (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/15 Item 1. Schedule of Investments. Franklin Strategic Mortgage Portfolio Statement of Investments, June 30, 2015 (unaudited) Shares Value Common Stocks 0.9% Mortgage REITs 0.9% American Capital Agency Corp. 22,000 $ 404,140 Annaly Capital Management Inc. 26,700 245,373 Hatteras Financial Corp. 10,000 163,000 Total Common Stocks (Cost $972,549) 812,513 Principal Amount * Asset-Backed Securities and Commercial Mortgage-Backed Securities 39.7% Finance 39.7% a American Home Mortgage Investment Trust, 2005-1, 6A, 2.423%, 6/25/45 239,949 236,336 a,b American Homes 4 Rent, 2014-SFR1, A, 144A, 1.25%, 6/17/31 196,430 196,161 C, 144A, 2.00%, 6/17/31 250,000 248,191 b,c Anthracite Ltd., 2004-HY1A, E, 144A, 7.147%, 6/20/41 1,598,000 39,950 a,b ARCap REIT Inc., 2004-RR3, A2, 144A, 4.76%, 9/21/45 225,025 228,611 b ARCap Resecuritization Trust, 2004-A1, A, 144A, 4.73%, 4/21/24 40,388 40,686 Banc of America Commercial Mortgage Trust, 2006-1, AJ, 5.46%, 9/10/45 1,000,000 1,019,105 2006-4, AJ, 5.695%, 7/10/46 450,000 461,704 2006-4, AM, 5.675%, 7/10/46 300,000 312,705 a Bear Stearns Alt-A Trust, 2004-13, A2, 1.067%, 11/25/34 215,454 207,349 Bear Stearns Commercial Mortgage Securities Inc., a 2006-PW11, AJ, 5.597%, 3/11/39 750,000 763,890 a 2006-PW12, AJ, 5.94%, 9/11/38 300,000 306,363 2006-PW13, AJ, 5.611%, 9/11/41 750,000 762,576 a 2007-PW16, AM, 5.896%, 6/11/40 750,000 803,853 a Bear Stearns Commercial Mortgage Securities Trust, 2004-PWR3, E, 4.998%, 2/11/41 369,205 370,230 2005-T20, E, 5.256%, 10/12/42 215,000 215,019 b 2006-PW12, B, 144A, 5.94%, 9/11/38 250,000 246,216 Citigroup Commercial Mortgage Trust, 2006-C5, AJ, 5.482%, 10/15/49 328,000 327,488 a 2007-C6, AM, 5.899%, 6/10/17 500,000 530,161 2015-GC27, A5, 3.137%, 2/10/48 225,000 221,525 a,b Citigroup Mortgage Loan Trust Inc., 2013-A, A, 144A, 3.00%, 5/25/42 128,804 130,400 a Citigroup/Deutsche Bank Commercial Mortgage Trust, 2005-CD1, E, 5.38%, 7/15/44 215,000 215,365 2006-CD3, AJ, 5.688%, 10/15/48 450,000 436,216 b Colony American Homes, a 2014-1A, A, 144A, 1.40%, 5/17/31 102,634 102,286 a 2014-1A, C, 144A, 2.10%, 5/17/31 250,000 246,164 2014-2A, C, 144A, 2.086%, 7/17/31 200,000 199,519 b Colony MFM Trust, 2014-1, A, 144A, 2.543%, 4/20/50 354,953 355,253 a,d Commercial Mortgage Trust, 2005-GG5, AJ, 5.434%, 4/10/37 250,000 251,743 b Countryplace Manufactured Housing Contract Trust, 2007-1, A3, 144A, 5.593%, 7/15/37 304,232 309,997 a Countrywide Asset-Backed Certificates, 2004-1, M1, 0.937%, 3/25/34 180,231 173,179 2004-14, M1, 0.952%, 6/25/35 51,016 51,063 2004-7, MV3, 1.237%, 12/25/34 87,199 86,939 a,b Credit Suisse Mortgage Capital Certificates, 2009-15R, 3A1, 144A, 5.458%, 3/26/36 127,770 129,183 a,b Crest Ltd., 2004-1A, B1, 144A, 0.769%, 1/28/40 43,513 43,563 b CT CDO III Ltd., 2005-3A, C, 144A, 5.471%, 6/25/35 121,806 122,014 a,b CT CDO IV Ltd., 2006-4A, A1, 144A, 0.497%, 10/20/43 304,040 303,470 a,b Fairfield Street Solar, 2004-1A, A1, 144A, 0.636%, 11/28/39 (Cayman Islands) 351,397 339,808 a FHLMC Structured Agency Credit Risk Debt Notes, 14-HQ1, M2, 2.687%, 8/25/24 250,000 252,592 2014-DN1, M2, 2.387%, 2/25/24 250,000 250,494 2014-DN1, M3, 4.687%, 2/25/24 250,000 258,113 2014-DN3, M2, 2.587%, 8/25/24 250,000 251,217 Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Strategic Mortgage Portfolio Statement of Investments, June 30, 2015 (unaudited) (continued) 2014-DN4, M2, 2.587%, 10/25/24 2014-DNA, M3, 4.737%, 10/25/24 2014-HQ2, M2, 2.387%, 9/25/24 2014-HQ3, M3, 2.837%, 10/25/24 2015-DN1, M2, 2.587%, 1/25/25 2015-DN1, M3, 4.337%, 1/25/25 2015-DNA1, M2, 2.037%, 10/25/27 2015-DNA1, M3, 3.487%, 10/25/27 2015-HQ1, M1, 1.237%, 3/25/25 2015-HQ1, M2, 2.387%, 3/25/25 a FNMA, 2007-1, NF, 0.437%, 2/25/37 a FNMA Connecticut Avenue Securities, 1.137%, 5/25/24 b G-Force LLC, a 2005-RR2, A3FL, 144A, 0.487%, 12/25/39 2005-RRA, B, 144A, 5.09%, 8/22/36 2005-RRA, C, 144A, 5.20%, 8/22/36 d GMAC Commercial Mortgage Securities Inc., 2005-C1, B, 4.936%, 5/10/43 Green Tree Financial Corp., 1996-9, M1, 7.63%, 8/15/27 1997-3, A6, 7.32%, 3/15/28 1997-6, A7, 7.14%, 1/15/29 1998-4, A7, 6.87%, 4/01/30 Greenpoint Manufactured Housing, 1999-3, 1A7, 7.27%, 6/15/29 a Greenwich Capital Commercial Funding Corp., 2006-GG7, AJ, 6.013%, 7/10/38 AM, 6.013%, 7/10/38 a GSAA Home Equity Trust, 0.557%, 6/25/35 a GSAMP Trust, 2005-HE3, M2, 1.192%, 6/25/35 a,b Hilton USA Trust, 2013-HLF, BFL, 144A, 1.685%, 11/05/30 a Home Equity Mortgage Trust, 2004-4, M3, 1.162%, 12/25/34 a,b Invitation Homes Trust, 2014-SFR1, B, 144A, 1.685%, 6/17/31 2014-SFR2, B, 144A, 1.786%, 9/17/31 2014-SFR3, C, 144A, 2.685%, 12/17/31 2015-SFR2, C, 144A, 2.185%, 6/17/32 2015-SFR3, C, 144A, 2.183%, 8/17/32 JP Morgan Chase Commercial Mortgage Securities Trust, a,b 2003-LN1, H, 144A, 5.623%, 10/15/37 a 2005-LDP5, A, 5.567%, 12/15/44 a 2005-LPD5, F, 5.567%, 12/15/44 a,d 2006-CB14, B, 5.749%, 12/12/44 a,d 2006-CB16, B, 5.672%, 5/12/45 2006-CB17, AM, 5.464%, 12/12/43 a,d 2006-LDP7, AJ, 6.10%, 4/15/45 a JP Morgan Mortgage Acquisition Corp., 2006-ACC1, A4, 0.337%, 5/25/36 JPMBB Commercial Mortgage Securities Trust, 2015-C28, A4, 3.227%, 10/15/48 a,b Kildare Securities Ltd., 2007-1A, A2, 144A, 0.402%, 12/10/43 (Ireland) a,b Lake Country Mortgage Loan Trust, 2005-HE1, M1, 144A, 0.967%, 12/25/32 a LB-UBS Commercial Mortgage Trust, b 2001-C3, E, 144A, 6.95%, 6/15/36 b 2004-C7, H, 144A, 5.028%, 10/15/36 2006-C1, AJ, 5.276%, 2/15/41 2006-C4, AJ, 6.048%, 6/15/38 a Lehman XS Trust, 2005-1, 2A2, 1.684%, 7/25/35 b LNR CDO Ltd., a 2002-1A, DFL, 144A, 1.587%, 7/24/37 (Cayman Islands) 2002-1A, DFX, 144A, 6.727%, 7/24/37 a 2003-1A, EFL, 144A, 3.187%, 7/23/36 (Cayman Islands) a,b Mach One 2004-1A ULC, H, 144A, 6.806%, 5/28/40 a Madison Avenue Manufactured Housing Contract Trust, 2-A, B1, 200, 3.437%, 3/25/32 a Master Asset-Backed Securities Trust, 2004-HE1, M2, 1.282%, 9/25/34 a Merrill Lynch Mortgage Investors Trust, 2003-A, 1A, 0.927%, 3/25/28 2004-A1, M1, 2.468%, 2/25/34 Franklin Strategic Mortgage Portfolio Statement of Investments, June 30, 2015 (unaudited) (continued) a Merrill Lynch Mortgage Trust, 2005-CKI1, AJ, 5.46%, 11/12/37 C, 5.46%, 11/12/37 D, 5.46%, 11/12/37 a ML-CFC Commercial Mortgage Trust, 2006-3, A1A, 5.409%, 7/12/46 a Morgan Stanley ABS Capital I Inc. Trust, 2003-HE1, M1, 1.387%, 5/25/33 2005-WMC, M2, 0.922%, 1/25/35 Morgan Stanley Capital I Trust, b 2005-RR6, AJ, 144A, 5.233%, 5/24/43 b 2005-RR6, B, 144A, 5.306%, 5/24/43 a 2006-HQ8, AJ, 5.681%, 3/12/44 a,b N-Star Real Estate CDO Ltd., 2006-6A, A1, 144A, 0.616%, 6/16/41 (Cayman Islands) a,b Newcastle CDO Ltd., 2004-5A, 1, 144A, 0.622%, 12/24/39 a Novastar Home Equity Loan, 2004-4, M4, 1.837%, 3/25/35 Oakwood Mortgage Investors Inc., 1999-A, A3, 6.09%, 4/15/29 a,b Progress Residential Trust, 2014-SFR, B, 144A, 2.085%, 10/17/31 2014-SFR1, A, 144A, 1.285%, 10/17/31 2015-SFR1, A, 144A, 1.585%, 2/17/32 Residential Asset Securities Corp., 2004-KS1, AI4, 4.213%, 4/25/32 2004-KS8, AI6, 4.79%, 9/25/34 a Residential Funding Mortgage Securities II, 2002-HI5, M1, 6.14%, 1/25/28 2003-HI2, M2, 5.58%, 7/25/28 2004-HI3, A5, 5.48%, 6/25/34 a,b Silver Bay Realty Trust, 2014-1, A, 144A, 1.185%, 9/17/31 a,b Springleaf Mortgage Loan Trust, 2013-1A, M4, 144A, 4.44%, 6/25/58 a,b SWAY Residential 2014-1 Trust, 2014-1, A, 144A, 1.486%, 1/17/32 a,e Talisman 6 Finance, Reg S, 0.191%, 10/22/16 (Germany) EUR b Tricon American Homes Trust, 2015-SFR1, A, 144A, 1.435%, 5/17/32 C, 144A, 2.085%, 5/17/32 Vanderbilt Mortgage Finance, 2002-C, M1, 7.82%, 12/07/32 a Wachovia Bank Commercial Mortgage Trust, b 2003-C7, F, 144A, 6.029%, 10/15/35 2006-C23, AJ, 5.515%, 1/18/45 2006-C25, AJ, 5.897%, 5/15/43 5.714%, 5/15/16 a WaMu Mortgage Pass-Through Certificates, 2005-AR8, 1A1A, 0.477%, 7/25/45 2005-AR19, A1A1, 0.457%, 12/25/45 Wells Fargo Mortgage Backed Securities Trust, a 2004-W, A9, 2.614%, 11/25/34 a 2005-AR9, 2A2, 2.596%, 10/25/33 a 2005-AR10, 2A3, 2.641%, 6/25/35 2007-3, 3A1, 5.50%, 4/25/37 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $35,043,317) Mortgage-Backed Securities 96.9% a Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate 8.7% FHLMC, 2.00% - 2.326%, 11/01/16 - 11/01/25 FHLMC, 2.345%, 11/01/37 FHLMC, 2.351% - 2.355%, 1/01/32 - 10/01/36 FHLMC, 2.361%, 5/01/37 FHLMC, 2.374% - 2.561%, 1/01/18 - 8/01/31 FHLMC, 2.589%, 6/01/37 FHLMC, 2.595% - 3.587%, 10/01/18 - 4/01/31 FHLMC, 3.877% - 6.877%, 11/01/19 - 7/01/30 Federal Home Loan Mortgage Corp. (FHLMC) Fixed Rate 7.4% f FHLMC Gold 30 Year, 3.50%, 7/01/45 FHLMC Gold 30 Year, 4.50%, 4/01/40 FHLMC Gold 30 Year, 5.00%, 10/01/33 - 7/01/35 Franklin Strategic Mortgage Portfolio Statement of Investments, June 30, 2015 (unaudited) (continued) FHLMC Gold 30 Year, 5.00%, 2/01/39 FHLMC Gold 30 Year, 5.50%, 9/01/33 FHLMC Gold 30 Year, 6.00%, 7/01/28 - 11/01/36 FHLMC Gold 30 Year, 6.50%, 2/01/19 - 7/01/32 FHLMC Gold 30 Year, 7.50%, 10/01/25 - 1/01/26 FHLMC Gold 30 Year, 7.50%, 3/01/32 - 8/01/32 FHLMC Gold 30 Year, 8.00%, 7/01/24 - 5/01/30 FHLMC Gold 30 Year, 8.50%, 10/01/17 - 6/01/21 FHLMC Gold 30 Year, 9.00%, 9/01/30 FHLMC Gold 30 Year, 9.50%, 12/01/16 - 4/01/25 FHLMC PC 30 Year, 8.50%, 5/01/17 FHLMC PC 30 Year, 9.00%, 6/01/16 75 77 FHLMC PC 30 Year, 9.50%, 8/01/19 a Federal National Mortgage Association (FNMA) Adjustable Rate 23.8% FNMA, 1.35% - 1.434% , 4/01/37 FNMA, 1.713%, 1/01/34 FNMA, 1.782%, 7/01/34 FNMA, 1.788% - 1.96%, 1/01/18 - 11/01/34 FNMA, 2.059%, 9/01/34 FNMA, 2.075%, 4/01/21 FNMA, 2.115%, 10/01/33 FNMA, 2.127%, 10/01/36 FNMA, 2.142%, 4/01/41 FNMA, 2.145% - 2.292%, 4/01/18 - 4/01/37 FNMA, 2.316% - 2.336%, 1/01/23 - 12/01/34 FNMA, 2.336%, 9/01/39 FNMA, 2.338% - 2.355%, 7/01/19 - 4/01/37 FNMA, 2.356%, 10/01/36 FNMA, 2.362% - 2.46%, 9/01/21 - 4/01/37 FNMA, 2.461%, 9/01/37 FNMA, 2.48% - 2.528%, 2/01/21 - 6/01/34 FNMA, 2.533%, 6/01/35 FNMA, 2.539% - 2.95%, 2/01/20 - 7/01/38 FNMA, 3.03% - 5.00%, 6/01/17 - 7/01/31 Federal National Mortgage Association (FNMA) Fixed Rate 45.2% f FNMA 15 Year, 2.50%, 7/01/30 FNMA 15 Year, 5.00%, 6/1/18  7/1/18 FNMA 15 Year, 5.50%, 3/01/16 - 2/01/18 FNMA 15 Year, 6.50%, 8/01/16 - 10/01/16 f FNMA 30 Year, 3.00%, 7/01/45 f FNMA 30 Year, 3.50%, 7/01/45 FNMA 30 Year, 5.00%, 4/01/34 FNMA 30 Year, 5.50%, 9/01/33 - 10/01/33 FNMA 30 Year, 5.50%, 10/01/33 - 11/01/34 FNMA 30 Year, 5.50%, 11/01/34 - 11/01/35 FNMA 30 Year, 6.00%, 12/01/23 - 10/01/34 FNMA 30 Year, 6.00%, 10/01/34 FNMA 30 Year, 6.00%, 5/01/35  8/01/35 FNMA 30 Year, 6.50%, 12/01/27 - 7/01/32 FNMA 30 Year, 6.50%, 8/01/32 FNMA 30 Year, 7.50%, 8/01/25 - 5/01/32 FNMA 30 Year, 8.00%, 1/01/25 - 7/01/31 FNMA 30 Year, 8.50%, 11/01/26 - 11/01/28 FNMA 30 Year, 9.00%, 12/01/16 - 4/01/25 FNMA 30 Year, 9.50%, 11/01/21 - 4/01/30 FNMA 30 Year, 10.00%, 7/01/16 - 4/01/21 FNMA 30 Year, 10.50%, 4/01/22 - 5/01/30 FNMA PL 30 Year, 10.00%, 9/01/20 a Government National Mortgage Association (GNMA) Adjustable Rate 0.1% GNMA, 1.625%, 11/20/25 - 7/20/27 Franklin Strategic Mortgage Portfolio Statement of Investments, June 30, 2015 (unaudited) (continued) Government National Mortgage Association (GNMA) Fixed Rate 11.7% GNMA I SF 15 Year, 8.00%, 9/15/15 416 415 GNMA I SF 30 Year, 6.50%, 1/15/24 - 9/15/32 179,378 204,867 GNMA I SF 30 Year, 7.00%, 5/15/17 - 2/15/32 115,648 124,741 GNMA I SF 30 Year, 7.50%, 10/15/23 - 10/15/29 45,684 49,766 GNMA I SF 30 Year, 8.00%, 1/15/17 - 9/15/27 79,008 88,532 GNMA I SF 30 Year, 8.25%, 2/15/21 - 5/15/21 39,368 39,545 GNMA I SF 30 Year, 8.50%, 3/15/17 - 7/15/24 70,242 71,895 GNMA I SF 30 Year, 9.00%, 9/15/16 - 8/15/28 9,073 9,145 GNMA I SF 30 Year, 10.00%, 12/15/18 3,379 3,399 GNMA I SF 30 Year, 10.50%, 1/15/16 96 96 f GNMA II SF 30 Year, 3.50%, 6/20/45 2,435,000 2,536,282 f GNMA II SF 30 Year, 3.50%, 7/01/45 6,686,000 6,926,538 GNMA II SF 30 Year, 6.50%, 1/20/26 - 1/20/33 250,879 296,302 GNMA II SF 30 Year, 7.50%, 11/20/22 - 7/20/32 161,195 189,648 GNMA II SF 30 Year, 8.00%, 1/20/17 - 8/20/26 15,715 15,807 GNMA II SF 30 Year, 9.00%, 11/20/19 - 3/20/25 1,701 1,835 GNMA II SF 30 Year, 10.50%, 6/20/20 15 15 10,558,828 Total Mortgage-Backed Securities (Cost $85,797,051) 87,018,430 Total Investments before Short Term Investments (Cost $121,812,917) 123,432,913 Shares Short Term Investments 10.6% Money Market Funds (Cost $4,496,071) 5.0% g,h Institutional Fiduciary Trust Money Market Portfolio 4,496,071 4,496,071 Principal Amount* Repurchase Agreements (Cost $5,079,939) 5.6% i Joint Repurchase Agreement, 0.095%, 7/01/15 (Maturity Value $5,079,952) 5,079,939 5,079,939 BNP Paribas Securities Corp. (Maturity Value $1,246,620) HSBC Securities (USA) Inc. (Maturity Value $2,617,903) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $1,215,429) Collateralized by U.S. Government Agency Securities, 0.177% - 5.50%, 2/25/16 - 6/12/20; U.S. Government Agency Securities, zero cpn., 12/01/15 - 2/01/20; U.S. Government Agency Securities, Strips, 6/01/17; j U.S. Treasury Bills, 3/31/16; U.S. Treasury Bonds, 3.125%, 8/15/44; and U.S. Treasury Notes, 1.25% - 1.75%, 1/31/19 - 9/30/19 (valued at $5,182,577) Total Investments (Cost $131,388,927) 148.1% 133,008,923 TBA Sales Commitments ( ) % (208,589 ) Other Assets, less Liabilities ( ) % (43,001,763 ) Net Assets 100.0% $ 89,798,571 TBA Sale Commitments ( Proceeds $207,590) (0.2)% Government National Mortgage Association (GNMA) Fixed Rate (0.2)% k GNMA II SF, 30 Year, 3.00%, 7/01/45 207,000 $ (208,589 ) * The principal amount is stated in U.S. dollars unless otherwise indicated. a The coupon rate shown represents the rate at period end. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At June 30, 2015, the aggregate value of these securities was $10,197,748, representing 11.36% of net assets. c Defaulted security or security for which income has been deemed uncollectible. d The bond pays interest and/or principal based upon the issuer's ability to pay, which may be less than the stated interest rate or principal paydown. Franklin Strategic Mortgage Portfolio Statement of Investments, June 30, 2015 (unaudited) (continued) e Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Fund's Board of Trustees. At June 30, 2015, the value of this security was $216,020, representing 0.24% of net assets. f Security purchased on a to-be-announced (TBA) basis. g Non-income producing. h Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. i Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At June 30, 2015, all repurchase agreements had been entered into on that date. j The security is traded on a discount basis with no stated coupon rate. k Security sold on a to-be-announced (TBA) basis resulting in a short position. As such, the Fund is not subject to the deposit requirement or fees and expenses associated with short sale transactions. At June 30, 2015, the Fund had the following financial futures contracts outstanding. See Note 3. Financial Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Interest Rate Contracts CME Ultra Long Term U.S. Treasury Bond Long 1 $ 154,063 9/21/15 $ - $ (5,010 ) U.S. Treasury 30 Year Bond Long 18 2,715,187 9/21/15 - (67,749 ) U.S. Treasury 5 Year Note Short 8 954,063 9/30/15 2,292 - Unrealized appreciation (depreciation) 2,292 (72,759 ) Net unrealized appreciation (depreciation) $ (70,467 ) At June 30, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro DBAB Sell 111,000 $ 126,107 8/27/15 $ 2,301 $ - Euro DBAB Sell 150,000 196,493 2/05/16 28,665 - Net unrealized appreciation (depreciation) $ 30,966 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. ABBREVIATIONS Counterparty DBAB Deutsche Bank AG Currency EUR Euro Selected Portfolio CDO Collateralized Debt Obligation MFM Multi-Family Mortgage PC Participation Certificate PL Project Loan REIT Real Estate Investment Trust SF Single Family SFR Single Family Revenue Franklin Strategic Mortgage Portfolio Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Strategic Mortgage Portfolio (Trust) is registered under the Investment Company Act of 1940 as an open-end management investment company, consisting of one fund, Franklin Strategic Mortgage Portfolio (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Repurchase agreements are valued at cost, which approximates fair value. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund for OTC derivatives, if any, is held in segregated accounts with the funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. The Fund entered into exchange traded financial futures contracts primarily to manage and/or gain exposure to interest rate risk. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The Fund entered into credit default swap contracts primarily to manage and/or gain exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such as a registered exchange (centrally cleared credit default swaps). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, or a tranche of a credit index. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Payments received or paid to initiate a credit default swap contract represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments are amortized over the term of the contract as a realized gain or loss. The Fund did not hold any credit default swap contracts at period end. 4. MORTGAGE DOLLAR ROLLS The Fund enters into mortgage dollar rolls, typically on a TBA basis. Mortgage dollar rolls are agreements between the Fund and a financial institution to simultaneously sell and repurchase mortgage-backed securities at a future date. Gains or losses are realized on the initial sale, and the difference between the repurchase price and the sale price is recorded as an unrealized gain or loss to the Fund upon entering into the mortgage dollar roll. In addition, the Fund may invest the cash proceeds that are received from the initial sale. During the period between the sale and repurchase, the Fund is not entitled to principal and interest paid on the mortgage backed securities. The risks of mortgage dollar roll transactions include the potential inability of the counterparty to fulfill its obligations. 5. INCOME TAXES At June 30, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of June 30, 2015, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities Common Stocks a $ 812,513 $ - $ - $ 812,513 Asset-Backed Securities and Commercial Mortgage-Backed Securities - 35,562,020 39,950 35,601,970 Mortgage-Backed Securities - 87,018,430 - 87,018,430 Short Term Investments 4,496,071 5,079,939 - 9,576,010 Total Investments in Securities $ 5,308,584 $ 127,660,389 $ 39,950 $ 133,008,923 Other Financial Instruments Futures Contracts $ 2,292 $ - $ - $ 2,292 Forw ard Exchange Contracts - 30,966 - 30,966 Total Other Financial Instruments $ 2,292 $ 30,966 $ - $ 33,258 Liabilities: Other Financial Instruments TBA sale commitments $ - $ 208,589 $ - $ 208,589 Futures Contracts 72,759 - - 72,759 Total Other Financial Instruments $ 72,759 $ 208,589 $ - $ 281,348 a For detailed categories, see the accompanying Statement of Investments. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN STRATEGIC MORTGAGE PORTFOLIO By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date August 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date August 27, 2015 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date August 27, 2015
